

114 HR 5870 IH: Federal Partnership for Clean Water Land Acquisition Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5870IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Murphy of Florida (for himself and Mr. Clawson of Florida) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Environmental Protection Agency to establish a grant program to
			 facilitate land acquisitions made to improve water quality, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Federal Partnership for Clean Water Land Acquisition Act of 2016. 2.Clean water land acquisition grant program (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall establish a program to facilitate land acquisitions made for the purpose of improving water quality.
 (b)Grant authorityIn carrying out the program established under subsection (a), the Administrator may make a grant, in accordance with this section, to any State.
 (c)ApplicationsTo be eligible for a grant under subsection (b), a State shall submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require.
 (d)Grant useA State may use grant amounts provided under subsection (b) only— (1)to acquire private land; and
 (2)if the acquisition of the land will substantially improve, as determined by the Administrator, water quality for an area (including by means of water storage, water treatment, estuary restoration, or ecosystem restoration).
 (e)Federal shareThe Federal share of the costs of any land acquisition assisted with a grant under subsection (b) shall not exceed 50 percent.
 (f)State definedIn this section, the term State means any governmental entity of the several States, the District of Columbia, or a territory or possession of the United States.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator for each fiscal year $750,000,000 to carry out this section.
			